Citation Nr: 0026002	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by an abnormal electrocardiogram.  

2.  Entitlement to service connection for a dorsal spine 
disability.

3.  Entitlement to a compensable evaluation for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for a dorsal back and abnormal electrocardiogram.  
The RO also granted entitlement to service connection for low 
back strain, and assigned a noncompensable evaluation.  
The veteran perfected an appeal of the denials of service 
connection and the assigned rating.

In a February 2000 rating decision the RO granted entitlement 
to service connection for traumatic arthritis of the cervical 
spine, a left shoulder disability, and a left elbow 
disability the Board finds that these issues are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (a notice of disagreement ceases to be valid if 
the benefit sought on appeal is granted by the RO).  The RO 
concluded that the grant of service connection for a cervical 
spine disability satisfied the claim for service connection 
for a dorsal spine disability.  However, since the rating 
schedule recgnizes the dorsal and cervical spines as separate 
spinal segments, the Board concludes that the claim for 
service connection for a dorsal spine disability remains 
pending.


FINDINGS OF FACT

1.  There is competent evidence of a current dorsal spine 
disability, and the veteran claimed service connection for 
such a disability prior to his discharge from service.

2.  There is competent evidence of a myocardial infarction 
within one year of service.  

3.  The veteran's low back disability has not been productive 
of limitation of motion, characteristic pain on motion, any 
manifestations of intervertebral disk disease, or functional 
impairment at any time since the effective date of service 
connection. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dorsal spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for service connection for a disability 
manifested by an abnormal electrocardiogram is well grounded.  
38 U.S.C.A. § 5107(a).

2.  The criteria for a compensable rating for a low back 
disability have not been met during any period since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a Diagnostic 
Codes (DC's) 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dorsal Spine Disability

The veteran's service medical records show that he was seen 
on numerous occasions with complaints of low back pain.  A 
dorsal spine disability was not reported.

In his initial claim for benefits dated in March 1997 and 
received in June 1997, the veteran claimed service connection 
for recurring strained muscles between the shoulder blades.

On VA examination in October 1997, an X-ray examination of 
the dorsal spine was interpreted as showing mild scoliosis, 
which could be positional, and calcification of the discs at 
T6-T7 and T7-T8.  There was no evidence of disc space 
narrowing.  The diagnoses included low back and dorsal back 
pain without neuropathy, and hypertrophy of the left 
trapezius area with scoliosis of the thoracic spine.


Abnormal ECG

The service medical records are negative for complaints, 
findings, or treatment of a heart disability.  An 
Electrocardiogram (EKG) performed in February 1994, was 
interpreted as showing normal sinus rhythm and was 
interpreted as normal.  An EKG in September 1994, was 
revealed sinus bradycardia.  In a report of medical 
examination completed at the same time, the EKG was 
interpreted as normal.

A VA electrocardiogram performed in September 1997, showed 
normal sinus rhythm, but a possible inferior infarct of 
undetermined age.  The EKG was described as abnormal, and the 
examination report included a diagnosis of abnormal EKG.

Pertinent Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).

Where a veteran served for 90 days in active service, and 
cardiovascular disease to include hypertension develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1131, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In Hampton v. Gober, 10 Vet App 481 (1997), the Court held 
that a claim was well grounded where a veteran had been 
treated for the claimed disability in service, the separation 
examination showed complaints referable to the disability, 
and the claim had been filed approximately one month after 
service.  In Adams v. West, 13 Vet. App. 452, 455 (2000), the 
Court held that claims were well grounded because the veteran 
had filed a claim prior to separation from service.

Analysis

Dorsal Spine

The service medical records contain no explicit reference to 
a dorsal spine disability.  However, on the veteran's initial 
claim apparently prepared prior to service separation, and 
received within one month of his leaving service, he reported 
pain in the area of the dorsal spine.  Further, the VA 
examination conducted several months after service revealed 
dorsal spine scoliosis and disc calcification.  The veteran 
is competent to report pain in the dorsal area.  His VA 
examination, which was contemporaneous with his separation 
from service, provides competent evidence of a current 
disability and of a nexus.  Adams, Hampton.  Accordingly, the 
Board finds that the veteran's claim is well grounded.


Abnormal EKG

The service medical records are without evidence of organic 
heart disease.  There is evidence of sinus bradycardia in 
service, but this was apparently interpreted as a normal 
variation, inasmuch as the EKG was interpreted as normal by 
an examiner.  However, within one year of service an EKG 
revealed a possible inferior infarct.  There were no further 
findings referable to an infarct; and its etiology was 
apparently not investigated.  However, under the provisions 
of 38 C.F.R. §§ 3.307, 3.309 (1999) many forms of heart 
disease are presumptively service connected if present to a 
degree of 10 percent or more within one year of service.  
Given this fact, and that the findings on the post-service 
EKG serve to provide competent evidence of a current 
disability, the Board finds the veteran's claim to be well 
grounded.

Low Back

The veteran's service medical records show that he was 
diagnosed with low back strain in 1989.  Thereafter, he was 
seen on a number of occasions with complaints of low back 
pain.  

The veteran was accorded a VA general medical examination in 
September 1997.  On examination, there was no evidence of 
tenderness of the back.  There was slight scoliosis to the 
left.  Full range of motion was demonstrated without 
difficulty.  There was no apparent spasm of the muscles of 
the back.  The veteran was able to stand on his toes and 
heels, and squat without difficulty.  The diagnosis was low 
back pain, without neuropathy.  

The veteran was accorded a VA spine examination in January 
1999.  At that time, he reported that his lower back no 
longer bothered him.  On examination, there were no postural 
abnormalities or fixed deformities noted.  There was no 
evidence of spasm, weakness, or tenderness along the spine.  
On neurological examination the cranial nerves were grossly 
intact.  The veteran was able to distinguish sharp and dull.  
The veteran was able to toe walk, heel walk, and squat and 
rise.  He was also able to dorsiflex the toes.  Range of 
motion was within normal limits and pain free.  The diagnosis 
was lumbar radiculopathy.  

Pertinent Law and Regulations

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  When a veteran is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App.218, 224 
(1995).  Thus, his claim for a higher original rating for his 
low back disability is well grounded.

Disability rating are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

The veteran's low back disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 10 percent 
evaluation requires characteristic pain on motion.  A 20 
percent evaluation is assigned if the symptoms are muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  The maximum 
rating of 40 percent is assigned for severe lumbosacral 
strain characterized by listing of the whole spine to one 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The disability may also rated under Diagnostic Code 5292 
which provides a 10 percent evaluation when there is 
limitation of motion of the lumbar spine which is slight.  A 
20 percent evaluation is provided when motion restriction of 
the spine is moderate.  The maximum rating of 40 percent is 
assigned when the motion restriction of the lumbar spine is 
severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

The low back disability may also be rated under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under the code, 
a 10 percent rating is assigned for disc syndrome which is 
mild in degree.  A 20 percent rating is for assignment when 
the disc syndrome is moderate, with recurring attacks.  The 
next higher rating of 40 percent is provided when the disc 
syndrome is severe, with recurring attacks, with intermittent 
relief.  The maximum rating of 60 percent is assigned when 
the disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Analysis

The Board has reviewed the evidence of record and finds that 
a compensable rating for the veteran's low back disorder is 
not warranted for any time frame since the effective date of 
the grant of service connection. 

The post service medical records include the reports of VA 
examinations accorded to the veteran in September 1997 and 
January 1999.  Examination of the back on both occasions 
revealed no tenderness or muscle spasm.  Upper extremity 
muscle strength was 5/5 and equal, bilaterally.  Full range 
of motion was demonstrated.  There was no indication of any 
neurological abnormality involving the back.  

Since the examiner found that the veteran had a full range of 
motion, the veteran would not be entitled to a compensable 
evaluation for slight limitation of motion of the lumbar 
spine, such as is required for a 10 percent evaluation under 
Diagnostic Code 5292.  Therefore, the low back disability is 
most appropriately evaluated at the noncompensable rate under 
Diagnostic Code 5292.  

A compensable under Diagnostic Code 5293 would require that 
the veteran have mild intervertebral disc syndrome.  The 
clinical evidence is negative for any neurological 
abnormality, and his muscle strength and other pertinent 
findings have been within normal limits.  The evidence also 
shows that the veteran did not limp when he walked and he was 
described as able to walk on his heels and toes.  He was also 
able to rise and squat.  This evidence does not suggest mild 
intervertebral disc syndrome, thus the Board is unable to 
conclude that the veteran's low back disability meets the 
criteria for a compensable evaluation intervertebral disc 
disease during any period since the grant of service 
connection.

A compensable evaluation under Diagnostic Code 5295 would 
require a showing of lumbosacral strain with characteristic 
pain on motion.  The clinical evidence of record shows that 
the veteran was able to perform all ranges of motion without 
pain. Accordingly, the veteran would not be entitled to a 
compensable evaluation under Diagnostic Code 5295 for any 
period since service connection was established.  

The Board further finds that the evidence does not warrant 
the assignment of a compensable rating during any period 
since the effective date for this disability.  In reaching 
this determination, the Board has considered the history of 
the veteran's residuals of a neck injury, as well as the 
current clinical manifestations and the effect that the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness.  See 
generally  DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. 
§ 4.40 and 4.45.  Since the veteran's range of motion is 
normal, and the examiner has not found pain on motion, it 
cannot be said that the veteran has any additional limitation 
of motion due to pain or other factors listed  in 38 C.F.R. 
§§ 4.40, 4.45.  The Board finds that there is no medical 
evidence of disuse, atrophy, weakness, or other objective 
indications of additional functional limitation that would 
support a finding that the veteran's low back disability 
impairs the veteran to the extent that he has the equivalent 
of slight limitation of motion, lumbar strain with 
characteristic pain on motion, or mild intervertebral disc 
syndrome such that a compensable evaluation is warranted.


ORDER

The claim for service connection for a disability manifested 
by an abnormal electrocardiogram is well grounded.  

The claim for service connection for a dorsal spine 
disability is well grounded.  

A compensable evaluation for a low back disability is denied.



REMAND

Once a claim is found to be well grounded VA has a duty to 
assist a claimant with the development of that claim.  38 
U.S.C.A. § 5107(a).  That assistance extends to affording an 
examination to determine the nature of the current disability 
and to obtain an opinion as to its possible relationship to 
service.  The duty to assist also extends to efforts to 
obtain records of all relevant treatment.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for dorsal spine 
disability or heart disease since 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Inasmuch as it does not appear that 
service medical records subsequent to 
1994, have been associated with the 
claims folder, the RO should make another 
attempt to secure the veteran's service 
medical records for that period through 
official channels, and should request 
that the veteran furnish copies of any 
service medical records he might posess.

3.  The veteran should be afforded an 
appropriate examination to determine 
whether he currently has any disease or 
disability manifested by an abnormal EKG.  
The examiner should review the claims 
folder before completing the examination 
report.  If any abnormality is 
discovered, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the disease 
or disability had its onset within 
service, or within one year after 
separation from service.  The examiner is 
also requested to express an opinion as 
to the most likely etiology of the 
inferior infarct, if found on 
examination.

4.  The veteran should be afforded an 
appropriate examination to determine 
whether he currently has a dorsal spine 
disability.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any dorsal spine 
disability had its onset in service.  The 
examiner should review the claims folder 
before completing the examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 2 -


- 15 -


